Exhibit 10.9

Schedule of Omitted Documents

of CNL Healthcare Trust, Inc.

The following assignment and assumption agreements have not been filed as
exhibits pursuant to Instruction 2 of Item 601 of Regulation S-K: These
documents are substantially identical in all material respects to Exhibit 10.2
to this Form 8-K.

 

  1. Assignment and Assumption of Asset Purchase Agreement dated as of
December 19, 2012, by and between CHT Partners, LP and CHT Lima OH Senior
Living, LLC

 

  2. Assignment and Assumption of Asset Purchase Agreement dated as of
December 19, 2012, by and between CHT Partners, LP and CHT Council Bluffs IA
Senior Living, LLC

 

  3. Assignment and Assumption of Asset Purchase Agreement dated as of
December 19, 2012, by and between CHT Partners, LP and CHT Decatur IL Senior
Living, LLC

 

  4. Assignment and Assumption of Asset Purchase Agreement dated as of
December 19, 2012, by and between CHT Partners, LP and CHT Aberdeen SD Senior
Living, LLC

The following lease agreements have not been filed as exhibits pursuant to
Instruction 2 of Item 601 of Regulation S-K: These documents are substantially
identical in all material respects to Exhibit 10.3 to this Form 8-K.

 

  1. Lease Agreement dated as of December 19, 2012, by and between CHT Lima OH
Senior Living, LLC and TSMM Management, LLC

 

  2. Lease Agreement dated as of December 19, 2012, by and between CHT Council
Bluffs IA Senior Living, LLC and TSMM Management, LLC

 

  3. Lease Agreement dated as of December 19, 2012, by and between CHT Decatur
IL Senior Living, LLC and TSMM Management, LLC

 

  4. Lease Agreement dated as of December 19, 2012, by and between CHT Aberdeen
SD Senior Living, LLC and TSMM Management, LLC

The following guaranty of lease agreements have not been filed as exhibits
pursuant to Instruction 2 of Item 601 of Regulation S-K: These documents are
substantially identical in all material respects to Exhibit 10.4 to this Form
8-K.

 

  1. Guaranty of Lease dated as of December 19, 2012, made by each of James L.
Thares, Brian J. Morgan, William J. Schaefbauer II and Mark W. McNeary
(Guarantors) and TSMM Management, LLC (Tenant) for the benefit of CHT Lima OH
Senior Living, LLC (Landlord)

 

  2. Guaranty of Lease dated as of December 19, 2012, made by each of James L.
Thares, Brian J. Morgan, William J. Schaefbauer II and Mark W. McNeary
(Guarantors) and TSMM Management, LLC (Tenant) for the benefit of CHT Council
Bluffs IA Senior Living, LLC (Landlord)



--------------------------------------------------------------------------------

  3. Guaranty of Lease dated as of December 19, 2012 made by each of James L.
Thares, Brian J. Morgan, William J. Schaefbauer II and Mark W. McNeary
(Guarantors) and TSMM Management, LLC (Tenant) for the benefit of CHT Decatur IL
Senior Living, LLC (Landlord)

 

  4. Guaranty of Lease dated as of December 19, 2012, made by each of James L.
Thares, Brian J. Morgan, William J. Schaefbauer II and Mark W. McNeary
(Guarantors) and TSMM Management, LLC (Tenant) for the benefit of CHT Aberdeen
SD Senior Living, LLC (Landlord)

The following mortgage agreements have not been filed as exhibits pursuant to
Instruction 2 of Item 601 of Regulation S-K: These documents are substantially
identical in all material respects to Exhibit 10.7 to this Form 8-K.

 

  1. Open-End Mortgage, Assignment of Rents, Security Agreement and Fixture
Filing dated December 19, 2012, made by CHT Lima OH Senior Living, LLC in favor
of KeyBank National Association

 

  2. Mortgage, Assignment of Rents, Security Agreement and Fixture Filing dated
December 19, 2012, made by CHT Council Bluffs IA Senior Living, LLC in favor of
KeyBank National Association

 

  3. Mortgage, Assignment of Rents, Security Agreement and Fixture Filing dated
December 19, 2012, made by CHT Decatur IL Senior Living, LLC in favor of KeyBank
National Association

 

  4. Mortgage – One Hundred Eighty Day Redemption Mortgage – Collateral Real
Estate Mortgage, Assignment of Rents, Security Agreement and Fixture Filing
dated December 19, 2012, made by CHT Aberdeen SD Senior Living, LLC in favor of
KeyBank National Association